Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyson (US 20090282639 A1).
Regarding Claim 1, Dyson teaches A hand vacuum cleaner (see Fig. 1-4) having an upper end, a lower end, a front end and a rear end, the hand vacuum cleaner comprising:
(a) an air flow path (Starts at 110, Dyson Para [0017] “The inlet 110 is in communication with the dirty air inlet 18 and forms a communication path between the dirty air inlet 18 and the interior of the first cyclone 102. The air inlet 110 is arranged tangentially to the first cyclone 102 so that the incoming air is forced to follow a helical path around the interior of the first cyclone 102.”) extending from an inlet conduit (18), which is provided at the  front end of the hand vacuum cleaner (See figure 2), to a clean air outlet (24), the inlet conduit having an inlet conduit axis (inlet conduit axis defined by the pipe extending from 18 to 110);
(b) a cyclone (102) positioned in the air flow path (110), the cyclone having a cyclone air inlet (Part of 110, See Para [0017] “an inlet 110 is formed in the upper portion of the wall 104. The inlet 110 is in communication with the dirty air inlet 18 and forms a communication path between the dirty air inlet 18 and the interior of the first cyclone 102.”), a cyclone air outlet (121) and a cyclone axis of rotation (Shown by axis x in figure 3);
(c) a main body (12) housing a suction motor (See Annotated Fig A), which is positioned in the air flow path downstream of the cyclone (located between cyclone 102 and outlet 24 in air flow path), the suction motor having a motor axis of rotation (See Annotated Figure A);
(d) a handle (16) provided at the rear end of the hand vacuum cleaner (See figure 2); and,
(e) an energy storage member (Battery 14) wherein, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner
and the inlet conduit axis extends horizontally (see figure 2), the energy storage member is located at a lower end of the handle (16, see Figure 2); and,
(f) a power switch wherein (20), when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 2), the power switch is provided at an upper end of the handle (16, see figure 2), wherein a finger grip area (lip below switch 20) is provided between a forward side of the handle (16) and a rear side of the main body (12, See figure 2), and
wherein the suction motor (Annotated Figure A) is positioned between the cyclone (102 located within 100) and the finger grip area (lip below switch 20) and an axis that extends between the front of the cyclone and the handle extends through the suction motor (Annotated Figure B).

    PNG
    media_image1.png
    505
    795
    media_image1.png
    Greyscale

Annotated Figure A (Figure 4 of Dyson)

    PNG
    media_image2.png
    444
    794
    media_image2.png
    Greyscale

Annotated Figure B (Figure 2 of Dyson)
Regarding Claim 2 wherein the suction motor (Annotated Figure A) is provided at a forward side of the finger grip area (See annotated figure A where motor and fan extends past finger grip portion).
	Regarding Claim 3 wherein the suction motor (Annotated Figure A) is provided at a rearmost part of the main body (See Figure 2). 
	Regarding Claim 4, wherein the energy storage member (14) underlies the finger grip area (lip below switch 20).
Regarding Claim 5, wherein the energy storage member (14) extends from the lower end of the handle (16) to a lower portion of the main body (see figure 2)  and the energy storage member extends under the finger grip area (see figure 2).
	Regarding Claim 6, wherein when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See Annotated Figure 2 where cleaner is oriented in the given orientation), the handle extends generally vertically (See figure 2).
Regarding Claim 11 , wherein, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (Figure 2), the main body has an upper rearwardly extending member (part of 12 ) that extends to an upper end of the handle (16 see figure 2) and a lower 5rearwardly extending member (12) that extends to a lower end of the handle (10), the finger grip (area surrounding trigger 20) is located between the upper (12) and lower rearwardly extending members (portion connecting 14 to main body) and the energy storage member is located below the lower rearwardly extending member (battery 14, battery 14 is below connecting piece).
Regarding Claim 12, Dyson teaches A hand vacuum cleaner (see Fig. 1-4) having an upper end, a lower end, a front end and a rear end, the hand vacuum cleaner comprising:
(a) an air flow path (Starts at 110, Dyson Para [0017] “The inlet 110 is in communication with the dirty air inlet 18 and forms a communication path between the dirty air inlet 18 and the interior of the first cyclone 102. The air inlet 110 is arranged tangentially to the first cyclone 102 so that the incoming air is forced to follow a helical path around the interior of the first cyclone 102.”) extending from an inlet conduit (18), which is provided at the  front end of the hand vacuum cleaner (See figure 2), to a clean air outlet (24), the inlet conduit having an inlet conduit axis (inlet conduit axis defined by the pipe extending from 18 to 110);
(b) a cyclone (102) positioned in the air flow path (110), the cyclone having a cyclone air inlet (Part of 110, See Para [0017] “an inlet 110 is formed in the upper portion of the wall 104. The inlet 110 is in communication with the dirty air inlet 18 and forms a communication path between the dirty air inlet 18 and the interior of the first cyclone 102.”), a cyclone air outlet (121) and a cyclone axis of rotation (Shown by axis x in figure 3);
(c) a main body (12) housing a suction motor (See Annotated Fig A), which is positioned in the air flow path downstream of the cyclone (located between cyclone 102 and outlet 24 in air flow path), the suction motor having a motor axis of rotation (See Annotated Figure A);
(d) a handle (16) provided at the rear end of the hand vacuum cleaner (See figure 2); and,
(e) an energy storage member (Battery 14) wherein, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner
and the inlet conduit axis extends horizontally (see figure 2), the energy storage member is located at a lower end of the handle (16, see Figure 2); and,
(f) a power switch wherein (20), when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 2), the power switch is provided at an upper end of the handle (16, see figure 2), wherein a finger grip area (lip below switch 20) is provided between a forward side of the handle (16) and a rear side of the main body (12, See figure 2), and
wherein the energy storage member (14) extends from the lower end of the handle (See figure 2, where 14 is below handle 16) to a lower portion of the main body (14 extends towards main body at point 100) and the energy storage member extends under the finger grip area (See figure 2 where 14 is below lip below switch 20).
Regarding Claim 14, Dyson teaches all the limitations of claim 12 and further teaches, wherein the suction motor (See Annotated Figure A) is provided at a forward side of the finger grip area (See annotated figure A where motor extends past finger grip area in the forward direction).
Regarding Claim 15, Dyson teaches all the limitations of claim 14 and further teaches, wherein the suction motor (annotated Figure A) is provided at a rearmost part of the main body (See figure 2 where motor housing extends towards rearmost portion of the main body).
Claims 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20130091660 A1, Second embodiment) Hereinafter Smith2.
Regarding Claim 12, Smith2 teaches A hand vacuum cleaner (Figures 10-17F) having an upper end, a lower end, a front end and a rear end, the hand vacuum cleaner comprising:
(a) an air flow path (starting at 326) extending from an inlet conduit (212), which is provided at the front end of the hand vacuum cleaner (See figure 10), to a clean air outlet (230), the inlet conduit having an inlet conduit axis (axis extends along inlet conduit 212);
(b) a cyclone (280) positioned in the air flow path (starting at 326), the cyclone having a cyclone air inlet (326), a cyclone air outlet (287) and a cyclone axis of rotation (257);
(c) a main body (202; see Fig. 11) housing a suction motor (216), which is positioned in the air flow path downstream of the cyclone (Motor is after cyclone and before air exit), the suction motor having a motor axis of rotation (221; see Fig. 14);
(d) a handle (206) provided at the rear end of the hand vacuum cleaner (See figure 10); and,
(e) an energy storage member (217) wherein, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 10) , the energy storage member is located at a lower end of the handle (see figure 10 and 11 for position of 217); and,
(f) a power switch (214) wherein, when the hand vacuum cleaner is oriented with the
inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 10), the power switch (214) is provided at an upper end of the handle (206), wherein a finger grip area (area below the handle under switch 214) is provided between a forward side of the handle and a rear side of the main body (see Annotated Figure C), and
wherein the energy storage member (217) extends from the lower end of the handle (206) to a lower portion of the main body (via 210) and the energy storage member extends under the finger grip area (See fig 11).

    PNG
    media_image3.png
    378
    559
    media_image3.png
    Greyscale
Annotated Figure C (Figure 10 of Smith)
Regarding Claim 16, Smith2 teaches all the limitations of claim 12, wherein, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally, the handle extends generally vertically (See figure 10, As the cleaner is rotated so that 212 would extend parallel with the horizontal axis of the page, the majority of the handle 216 will be extending upward).
Regarding Claim 17, Smith2 teaches all the limitations of claim 12 and further teaches wherein the cyclone axis of rotation is generally parallel to the motor axis of rotation (Motor axis 221 is parallel with cyclone axis 257; see Fig. 14).
Regarding Claim 18, Smith2 teaches all the limitations of claim 17 and further teaches further comprising a pre-motor filter (240) and air travelling from the pre-motor filter (240) to the suction motor flows in a direction generally parallel to the cyclone axis of rotation (Pre-motor filter 240 located above motor 216).
Regarding Claim 19, Smith2 teaches all the limitations of claim 12 and further teaches further comprising a pre-motor filter (240) and air travelling from the pre-motor filter (240) to the suction motor flows in a direction generally parallel to the cyclone axis of rotation (Pre-motor filter 240 located above motor 216).
Regarding Claim 20, Smith2 teaches all the limitations of claim 12 and further teaches wherein the handle has a hand grip portion (bottom side of handle) and, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 1), the hand grip portion extends to an elevation above an upper end of the cyclone (See figure 11 where handle is above part of the drum 208 which contains the cyclone).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013009160 A1, First embodiment) herein Smith, in view of Stickney (US 20140366495 A1).
Regarding Claim 1, Smith teaches A hand vacuum cleaner (2) having an upper end, a lower end, a front end and a rear end, the hand vacuum cleaner comprising:
(a) an air flow path (126) extending from an inlet conduit  (10), which is provided at the
front end of the hand vacuum cleaner(2, See figure 1), to a clean air outlet (30), the inlet conduit having an inlet conduit axis(inlet conduit defined by the center of inlet 10);
(b) a cyclone (160) positioned in the air flow path, the cyclone having a cyclone air inlet (126), a cyclone air outlet (118) and a cyclone axis of rotation (through the center of cleaner Fig 2, axis shown at 21);
(c) a main body (8) housing a suction motor (16), which is positioned in the air flow path (126)
downstream of the cyclone (160), the suction motor having a motor axis of rotation (in line with cyclone axis of rotation, defined by the center of fans 18 extending through the center of the body (8), shown at axis 21);
(d) a handle (6) provided at the rear end of the hand vacuum cleaner (See Fig 1); and,
(e) when the hand vacuum cleaner (6) is oriented with the inlet conduit (10) at the upper end of the hand vacuum cleaner (6) and the inlet conduit axis extends horizontally (See fig 1), and,
(f) a power switch (14) wherein, when the hand vacuum cleaner (4) is oriented with the inlet conduit (10) at the upper end of the hand vacuum cleaner (4) and the inlet conduit axis (see figure 1) extends horizontally, the power switch is provided at an upper end of the handle (see figure 1), wherein a finger grip area is provided between a forward side of the handle and a rear side of the main body (See Annotated Figure D), and
wherein the suction motor is positioned between the cyclone and the finger grip area (Fig 1, motor 16 is at the center of main body 8, motor 16 is between 14, and the cyclone surround 16 extends below the motor) and an axis that extends between the front of the cyclone and the
handle extends through the suction motor (fig 1 and 2).
	However, Smith does not explicitly teach an energy storage member wherein the energy storage member is located at a lower end of the handle.
However, Stickney does teach wherein the energy storage member (8) is located at a lower end of the handle (6); and, the energy storage member (2) extends from the lower end of the handle (6) to a lower portion of the main body (see figure 1).
It would have been obvious to one of ordinary skill to modify Smith in order to have an external battery located below the handle, as doing so would allow for easy replacement of the battery with a spare, and easy access to the battery in order to allow for convenient charging of the battery.

    PNG
    media_image4.png
    561
    781
    media_image4.png
    Greyscale

Annotated Figure D (Fig 1 of Smith)
Regarding Claim 7, Smith as modified teaches all the limitations of claim 1 and further teaches wherein the cyclone axis of rotation is generally parallel to the motor axis of rotation (motor rotates fan 18 which is in the same axis of rotation as cyclone 160).
Regarding Claim 8, Smith as modified teaches all the limitations of claim 7 and further teaches further comprising a pre-motor filter (40) and air travelling from the pre-motor filter (40) to the suction motor flows in a direction generally parallel to the cyclone axis of rotation (motor rotates fan 18 which is in the same axis of rotation as cyclone 160).
Regarding Claim 9, Smith as modified teaches all the limitations of claim 1 and further teaches further comprising a pre-motor filter (40) and air travelling from the pre-motor filter (40) to the suction motor flows in a direction generally parallel to the cyclone axis of rotation (motor rotates fan 18 which is in the same axis of rotation as cyclone 160).
Regarding Claim 12, Smith teaches A hand vacuum cleaner (2) having an upper end, a lower end, a front end and a rear end, the hand vacuum cleaner comprising:
(a) an air flow path (126) extending from an inlet conduit  (10), which is provided at the
front end of the hand vacuum cleaner(2, See figure 1), to a clean air outlet (30), the inlet conduit having an inlet conduit axis(inlet conduit defined by the center of inlet 10);
(b) a cyclone (160) positioned in the air flow path, the cyclone having a cyclone air inlet (126), a cyclone air outlet (118) and a cyclone axis of rotation (through the center of cleaner Fig 2);
(c) a main body (8) housing a suction motor (16), which is positioned in the air flow path (126) downstream of the cyclone (160), the suction motor having a motor axis of rotation (in line with cyclone axis of rotation, defined by the center of fans 18 extending through the center of the body (8);
(d) a handle (6) provided at the rear end of the hand vacuum cleaner (See Fig 1); and,
(e) when the hand vacuum cleaner (2) is oriented with the inlet conduit (10) at the upper end of the hand vacuum cleaner (2) and the inlet conduit axis extends horizontally (See fig 1),
(f) a power switch (14) wherein, when the hand vacuum cleaner (4) is oriented with the inlet conduit (10) at the upper end of the hand vacuum cleaner (4) and the inlet conduit axis (see figure 1) extends horizontally, the power switch is provided at an upper
end of the handle (see figure 1), wherein a finger grip area (see Annotated Figure D is provided between a forward side of the handle and a rear side of the main body (see Annotated Figure D), but does not explicitly teach an energy storage member wherein, the energy storage member is located at a lower end of the handle; and wherein the energy storage member extends from the lower end of the handle to a lower portion of the main body and the energy storage member extends under the finger grip area.
However, Stickney does teach wherein the energy storage member (8) is located at a lower end of the handle (6); and, the energy storage member (2) extends from the lower end of the handle (6) to a lower portion of the main body (see figure 1)  and the energy storage member extends under the finger grip area (see figure 1).
It would have been obvious to one of ordinary skill to modify Smith in order to have an external battery located below the handle, as doing so would allow for easy replacement of the battery with a spare, and easy access to the battery in order to allow for convenient charging of the battery.
Regarding Claim 13, Smith as modified teaches all the limitations of claim 12 and further teaches wherein the suction motor is positioned between the cyclone and the finger grip area (Fig 1, motor 16 is at the center of main body 8, motor 16 is between 14, and the cyclone surround 16 extends below the motor) and an axis that extends between the front of the cyclone and the handle extends through the suction motor (fig 1 and 2).
Regarding Claim 14, Smith as modified teaches all the limitations of claim 12 and further teaches wherein the suction motor (16) is provided at a forward side of the finger grip area (16 is located center in main body 8 in figure 1 which is forward of the finger grip area).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dyson (US 20090282639 A1) in view of Smith (US 2013009160 A1, second embodiment), herein smith 2

Regarding Claim 10, wherein the handle (16) has a hand grip portion (back grip portion of 16) and, when the hand vacuum cleaner is oriented with the inlet conduit at the upper end of the hand vacuum cleaner and the inlet conduit axis extends horizontally (See figure 2), but does not explicitly teach the hand grip portion extends to an elevation above an upper end of the cyclone.
However, Smith2 does teach the hand grip portion (bottom of the handle 206) extends to an elevation above an upper end of the cyclone (see figure 10 of Smith where the entire handle extends above the main body 202 at the top of the handle 206s arc). 	It would have been obvious to one of ordinary skill in the art to modify the handle to extend over the motor and main body and the cyclone within in as advantageously taught by Smith2 in order to create a more comfortable user experience of using the cleaner, shifting center of mass of the cleaner to be located under the place where the user would grip the handle and cleaner, making it easier to use the hand cleaner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wai (US Patent No 7789922 B1) teaches a similar cleaner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.M./Examiner, Art Unit 3723    

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723